Citation Nr: 1520394	
Decision Date: 05/12/15    Archive Date: 05/26/15

DOCKET NO.  10-06 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for arthritis of the right hip, effective August 31, 2000 through June 18, 2009.

2.  Entitlement to an initial rating in excess of 10 percent for arthritis of the left hip, effective August 31, 2000 through June 18, 2009.

3.  Entitlement to an effective date prior to June 19, 2009, for a separate rating for right thigh impairment.  

4.  Entitlement to an effective date prior to June 19, 2009, for a separate rating for left thigh impairment.  

5.  Entitlement to an initial compensable rating for arthritis of the left knee, effective August 31, 2000.  

6.  Entitlement to an initial rating in excess of 10 percent for arthritis of the right ankle, effective August 31, 2000 through June 18, 2009.  
7.  Entitlement to an initial rating in excess of 10 percent for arthritis of the left ankle, effective August 31, 2000 through June 18, 2009.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from August 1956 to August 1960.  He had multiple periods of Active Duty for Training in the Coast Guard Reserve, from September 1960 to January 1966.

The Veteran is in receipt of a total disability evaluation based on individual unemployability, due to his service-connected disabilities (TDIU).  That rating has been in effect since August 31, 2000 - the date the RO received the Veteran's original claims of service connection. 

This matter came to the Board of Veterans' Appeals (Board) on appeal from a June 2003 rating decision by the RO.  

In May 2013, the Board denied the Veteran's claims of entitlement to initial ratings in excess of 10 percent for arthritis of the right hip and arthritis of the left hip.  Those ratings were in effect from August 31, 2000 through June 18, 2009.  The Board granted entitlement to separate 20 percent ratings for impairment of the thigh, effective June 19, 2009.  The Board denied the Veteran's claim for an initial compensable rating for left knee arthritis, effective August 31, 2000 through May 8, 2007.  The Board granted the Veteran's claims of entitlement to initial 10 percent ratings for arthritis of the right ankle and arthritis of the left ankle.  Those ratings were effective from August 31, 2000 through May 23 2007.  The Board denied a rating in excess of 10 percent for arthritis in each ankle for the period from May 24, 2007 through June 18, 2009.  The Veteran disagreed with those rating percentages and with the effective dates of the ratings for impairment of each thigh and appealed to the United States Court of Appeals for Veterans Claims (Court).  

In September 2014, the Court vacated the Board's May 2013 decision with respect to the assigned rating percentages for the arthritis of the ankles and hips, as well as the ratings for the Veteran's bilateral thigh impairment.  The Court remanded those matters to the Board for readjudication.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to an increased initial rating for the Veteran's service-connected arthritis of the left knee, for the period from August 31, 2000 through May 23, 2007, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

In September 2014, the Board granted the Veteran's claims for an initial 10 percent rating for arthritis of the left first metatarsophalangeal joint and special monthly compensation due to the need for the regular aid and attendance of another person.  The Board denied the Veteran's appeal with respect to an initial rating in excess of 10 percent is denied for arthritis of the right first metatarsophalangeal joint; entitlement to an effective date prior to May 24, 2007, for service connection for a low back disorder, diagnosed primarily as degenerative disc disease of the lumbar spine; entitlement to special monthly compensation for the loss of use of both feet; and entitlement to special monthly compensation for the loss of use of both buttocks.   On November 17, 2014, the Board denied the Veteran's motion to reconsider those claims.  

On November 24, 2014, the Board received the Veteran's request to reopen his claims of entitlement to special monthly compensation due to the loss of use of both buttocks and both feet.  The matter is REFERRED to the RO for appropriate action.

In March 2015, the Veteran's representative noted that the Veteran's appeal regarding the Board's 2014 decision was pending at the Court but has not yet reached the briefing stage.  The representative did not know which, if any, of those claims, the Veteran would pursue.


FINDINGS OF FACT

1.  From August 31, 2000 through June 18, 2009, the Veteran's arthritis of right hip was manifested primarily by pain on motion, flexion of the right hip to 90 degrees with pain coming at 70 degrees, and abduction of the right hip from at least 0 to 20 degrees.  

2.  From August 31, 2000 through June 18, 2009, the Veteran's left hip arthritis was manifested primarily by complaints of pain, flexion to at least 70 degrees; and extension to 0 degrees.

3.  From May 9, 2007, through June 18, 2009, the Veteran was unable to cross his legs.  

4.  From August 31, 2000 through June 18, 2009, the Veteran's arthritis of the right ankle was productive of moderate impairment.

5.  From August 31, 2000 through June 18, 2009, the Veteran's arthritis of the left ankle was productive of moderate impairment.
CONCLUSIONS OF LAW

1.  From August 31, 2000 through June 18, 2009, the criteria were not met for an initial rating in excess of 10 percent for arthritis of the right hip.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5252 (2014).

2.  From August 31, 2000 through June 18, 2009, the criteria were not met for an initial rating in excess of 10 percent for arthritis of the left hip.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5252 (2014).

3.  From May 9, 2007 through June 18, 2009, the criteria were met for a 10 percent rating for impairment of the right thigh.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5253 (2014).

4.  From May 9, 2007 through June 18, 2009, the criteria were met for a 20 percent rating for impairment of the left thigh.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5253 (2014).

5.  From August 31, 2000 through June 18, 2009, the criteria were not met for an initial rating in excess of 10 percent for arthritis of the right ankle.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5271 (2014).

6.  From August 31, 2000 through June 18, 2009, the criteria were not met for an initial rating in excess of 10 percent for arthritis of the left ankle.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5271 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, the Board must determine whether VA has met its statutory duty to assist him in the development of his claims of entitlement to an increased rating for his service-connected arthritis in each ankle and each knee, as well as entitlement to earlier effective dates for separate ratings for impairment of his right and left thighs.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  After reviewing the record, the Board finds that VA has met that duty.

On August 31, 2000, the RO received the Veteran's claim of entitlement to service connection for disorders of both hips and both ankles.  After the claims were received, the RO advised the claimant by letter of the elements of service connection and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim.  

In June 2003, the RO granted the Veteran's claims.  VA assigned a 0 percent rating for arthritis in each of the Veteran's hips and a 10 percent rating for arthritis in each of the Veteran's ankles.  All of those ratings became effective August 31, 2000.  The Veteran disagreed with those rating percentages, and this appeal ensued.  

Because they are derived from the initial service connection claims, the issues of entitlement to increase ratings are considered "downstream" issues.  Grantham v. Brown, 114 F.3d 1156 (1997).  The VA General Counsel has held that in such instances, the VA is not required, to notify the  Veteran of the information and evidence necessary to substantiate the increased rating claims.  VAOGCPREC 8-03.  However, such notice was sent to the Veteran on multiple occasions during the course of the appeal, e.g., in November 2008.   

The VA notified the Veteran of the information and evidence necessary to substantiate and complete his claims, including the evidence to be provided by him and notice of the evidence the VA would attempt to obtain.  In particular, the VA informed the Veteran that in order to establish an increased rating for his service-connected disabilities, the evidence had to show that such disabilities had worsened and the manner in which such worsening had affected his employment and daily life.  38 U.S.C.A. § 5103(a).  The duty to notify is satisfied.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman, 19 Vet. App. 473 (2006).

The VA's duty to assist includes helping claimants to obtain pertinent records, VA and private medical records.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains numerous records reflecting the Veteran's treatment by the VA and by practitioners not associated with the VA; the Veteran's Social Security records; transcripts of hearings held at the RO in May 2007 and June 2009 before a VA Decision Review Officer; and multiple medical articles.  The duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159(c).

The VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran maintains that the examinations performed by the VA are deficient.  He states that unlike the treatment and evaluation reports he submitted in support of his claim, the VA examinations were not performed by specialists in rheumatology and podiatry.  In addition, he alleges that during his November 2013 VA examination, the examiner performed a maneuver which resulted in great pain and caused the Veteran to fall.  He also alleged that the examiner had an alcoholic "hangover" and falsified the Veteran's range of motion studies.  However, those allegations have not been substantiated - the Veteran has a clear motive to misrepresent the accuracy of these examinations and there is no indication from the text of the examinations or their factual findings to support the Veteran's allegations.  Appropriate medical inquiry has been accomplished and is factually informed, medically competent and responsive to the issues under consideration.  Monzingo v Shinseki, 26 Vet. App. 97 (2012); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence which could support any of his claims; and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  Indeed, throughout the appeal, the Veteran has shown excellent familiarity with VA law and regulations.  Accordingly, the Board will proceed to the merits of the appeal.

The Applicable Law and Regulations

Disability evaluations are determined by comparing the manifestations of a particular disability with the criteria set forth in the Diagnostic Codes of the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155, 38 C.F.R. Part 4 (2014).  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity (in civilian occupations) resulting from service-connected disability.  38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, a veteran may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (When service connection is granted and an initial rating award is at issue separate ratings can be assigned for separate periods from the time service connection became effective.).  Therefore, the following analysis is undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

Degenerative arthritis, established by X-ray findings, is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate Diagnostic Code, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, degenerative arthritis is rated as follows:

A 20 percent rating is warranted when there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.

A 10 percent rating is warranted when there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups.  

For the purpose of rating disability from arthritis, the shoulder, elbow, wrist, hip, knee, and ankle are considered major joints; multiple involvements of the interphalangeal, metacarpal and carpal joints of the upper extremities, the interphalangeal, metatarsal and tarsal joints of the lower extremities, the cervical vertebrae, the dorsal vertebrae, and the lumbar vertebrae, are considered groups of minor joints, ratable on a parity with major joints.  The lumbosacral articulation and both sacroiliac joints are considered to be a group of minor joints, ratable on disturbance of lumbar spine functions.  38 C.F.R. § 4.45 (f).

However, the law provides that the 20 percent and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Note 1.  In this case, the Veteran's arthritis of the hips and ankles and impairment of the thigh have been rated under diagnostic codes which account for limitation of motion, 38 C.F.R. § 4.71a, Diagnostic Codes 5252, 5253 and 5271.  Accordingly, the criteria for 10 and 20 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5003 are not applicable.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Note 1.  

VA regulations also provide that with any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints. Muscle spasm will greatly assist the identification.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  38 C.F.R. § 4.59.  

In determining the adequacy of assigned disability ratings, consideration must be given to factors affecting functional loss.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Such factors include a lack of normal endurance and functional loss due to pain and pain on use, specifically limitation of motion due to pain on use including that experienced during flare ups.  38 C.F.R. § 4.40.  Consideration must also be given to weakened movement, excess fatigability, and incoordination, as well as the effects of the disability on the veteran's ordinary activity.  38 C.F.R. § 4.10, 4.45. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements. The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled. A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40.

As regards the joints the factors of disability reside in reductions of their normal excursion of movements in different planes, inquiry will be directed to these considerations: 

(a) Less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.). 

(b) More movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.). 

(c) Weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.). 

(d) Excess fatigability. 

(e) Incoordination, impaired ability to execute skilled movements smoothly. 

(f) Pain on movement, swelling, deformity or atrophy of disuse. Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations. For the purpose of rating disability from arthritis, the shoulder, elbow, wrist, hip, knee, and ankle are considered major joints; multiple involvements of the interphalangeal, metacarpal and carpal joints of the upper extremities, the interphalangeal, metatarsal and tarsal joints of the lower extremities, the cervical vertebrae, the dorsal vertebrae, and the lumbar vertebrae, are considered groups of minor joints, ratable on a parity with major joints. The lumbosacral articulation and 

both sacroiliac joints are considered to be a group of minor joints, ratable on disturbance of lumbar spine functions.  

38 C.F.R. § 4.45.

In regard to the effect of the Veteran's arthritis on his daily activities, including his ability to work, the Board notes that the Veteran has had a TDIU since August 31, 2000, the Veteran has had a TDIU.  

The Veteran alleges, and his health care providers indicate that the Veteran has difficulty walking, primarily due to his service-connected pes planus.  For example, in August 2003 and April 2006, it was noted that the Veteran walked several times a week for a total of one to two miles.  In April 2006, it was noted that his primary limiting problem was arthritis in his feet.  Consequently, such difficulty will not be considered with respect to the claims for increased ratings for his hips and ankles.  To do so, would violate VA's prohibition against pyramiding, that is, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes.  38 C.F.R. § 4.14 (2014). 

It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes.  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259-261-62 (1994); VAOPGCPREC 23-97.

In August 2000, X-rays taken at Riverside Regional Medical Center revealed early degenerative changes in the right ankle and mild degenerative changes in the left ankle.  There were mild to moderate degenerative changes in both hips, worse on the right.

In August 2001, W. R. W., M.D., reported that the discomfort that Veteran described in his ankles and hips was due to early degenerative joint disease.  

In August 2002, the Veteran went to A. F. W., D.P.M for a second opinion. During the examination, it was noted that x-rays of the left, ankle showed mild degenerative changes at the tibiotalar joint medially and anteriorly with a small marginal osteophyte formation and a small plantar calcaneal spur.  Those of the right ankle revealed early degenerative changes at the tibiotalar joint both medially and anteriorly with osteophyte formation and a tiny plantar calcaneal spur.  The Veteran did not appear to have an antalgic gait.  There were adequate pulses.  The Achilles tendon reflex seemed within normal limits and the motor strength was adequate to all groups. There was some equinus. or a tightening of the gastrocnemius muscle, and Dr. W. could not get the ankle to dorsiflex beyond 2 degrees with the knee extended.

In December 2002, the RO granted the Veteran's claim of service connection for pes planus.  Ultimately, it assigned a 50 percent rating for that disorder, effective August 31, 2000.  38 C.F.R. § 4.71a, Diagnostic Code 5276 (2014).  Marked deformity (e.g., pronation, abduction), severe spasm of tile tendo Achillis on manipulation contemplated by that rating.

During a March 2003 VA examination, the Veteran complained of ankle and hip pain.  He demonstrated the following ranges of right ankle motion: dorsiflexion from 0 to 20 degrees, with pain; plantar flexion from 0 to 45 degrees with pain; eversion 0 to 20 degrees; and inversion, 0 to 30 degrees.  His walking was limited due to a combination of pes planus, peripheral neuropathy associated with diabetes mellitus, and heel spurs.  

An examination of the hips showed no point tenderness or swelling.  The range of right hip motion was as follows:  flexion  from 0 to 90 degrees with discomfort at 70 degrees, extension from 0 to 15 degrees with pain at 15 degrees, abduction of 0 to 30 degrees, and "abduction" of 0 to 20 degrees with pain.  The range of left hip motion consisted of 0 to 15 degrees of extension and 0 to 70 degrees of flexion with pain, internal rotation of the hip from 0 to 40 degrees, and external rotation of the hip from 0 to 15 degrees, with pain in the left hip.

During April 2003 treatment by the VA Rehabilitation Medicine Service, the Veteran complained of ankle pain and alleged that his foot gave way when negotiating stairs.  He also reported some loss of balance.  However, there was no muscle atrophy of the legs, and his strength was full at 5/5.  His deep tendon reflexes were 2+ and equal.  His sensation was decreased, bilaterally.  His walking was limited due to flat feet. Passive range of ankle motion was negative.  The Veteran demonstrated internal rotation of the hip from 0 to 40 degrees and external rotation of the hip from 0 to 15 degrees, with pain in the left hip. X-rays of the hips were reported as normal.

During VA outpatient treatment in August 2003, it was noted that the Veteran walked 1 to 2 miles a week.  He stated that he tried to do more but that his feet  hurt when he tried to go too far.  

In August 2003, an examination by A. F. W., D.P.M., revealed that the Veteran had zero to 1 degree of dorsiflexion in his ankles and 0 to at least 15 degrees of plantar flexion.  There was tenderness to palpation; mild, bilateral ankle edema; and decreased sensation.  X-rays of the ankles revealed small heel spurs bilaterally with the one on the left being slightly larger than the one on the right.  

In September 2003, the Veteran was treated by A. F. W., D.P.M.  His gait was slow and guarded, and he demonstrated  an apropulsive type gait.  Dr. W. assumed that much of that was related to not only the pes planus but from the arthritis that is documented in his hips and his knees.  The Veteran's foot abducted quite severely.  The Achilles tendon was just slightly bowed. His ankles were slightly bowed and there was mild ankle edema.  With respect to the range of motion of the ankle joint, with the knee extended, the Veteran could only get to a neutral position, perhaps 0 to 1 degree of dorsiflexion at best. With the knee extended, the Veteran was capable of getting approximately 15 to 18 degrees of dorsiflexion indicating that there was severe gastrocnemius equinus or a spasm of the Achilles tendon which did not allow the foot to go to a full range of motion.  Dr. W. stated that the equinus was actually part of the deforming forces that creates the pes planus deformity that the Veteran had.  The Veteran had minimal crepitation to range of motion of the ankle joints, and there was tenderness across the anterior and anterolateral aspects of the ankle joint on palpation.  He still had a normal Achilles' tendon reflex, as well as a normal patellar tendon reflex, but his epicritic sensation was certainly affected.  

Dr. W. concluded that the Veteran had severe grade pes planus with associated arthritic manifestations in the ankle, an equinus of the ankle with a gastrocnemius shortening and tight Achilles tendon.  Those factors contributed overall to the formation of a severe pes planus and its sequela including the arthritic manifestations in the ankle and the 1st  metatarsophalangeal joints. The physician noted that patients with this type of severe pes planus which could affect not only the knees and hips but as well as the low spine.  

During his November 2003 VA examination, the Veteran stated that he was unable to perform his daily functions at will because of the pain in his ankles.  He acknowledged that no physician has recommended bed rest because of the ankle pain.  He reported that the functional impairment resulting from the condition in his ankle was that he was unable to stand and to walk, but for short periods of time. 

There was thigh impairment, bilaterally, and the Veteran stated that he had had restrictions to movement of both thighs since August 2000.  It was also associated with soreness and stiffness in and about the hips.  Such discomfort was made worse with ambulation and/or movement of the lower extremities.  The Veteran stated that the discomfort was constant.  It reportedly interfered greatly with his ability to perform his daily functions.  It limited him significantly in participation in activities that required physical endurance and activities that required use of the lower extremities.  The Veteran stated that the functional impairment resulting from his arthritis condition was his inability to move about without significant pain.  The Veteran noted that he treated his ankle and hip conditions with Tylenol arthritis formula.  

The Veteran's daily activities included brushing his teeth, walking, showering, dressing himself, driving a car, taking out the trash.  The Veteran stated that he did not cook, climb stairs, or shop. He did no vacuuming or gardening, nor did he push a lawnmower. All restrictions described were reportedly due to pain in his joints.

On examination, the Veteran's posture was normal.  His gait was abnormal due to a slight limp during ambulation, favoring his feet.  The Veteran claimed to require a cane with ambulation, though he did not have a cane during the examination.  

On examination of the ankle joints, the appearance was within normal limits.  The range of motion of the ankle joints was as follows:  dorsiflexion 20 degrees, bilaterally and no pain, plantar flexion to 45 degrees, bilaterally and no pain.  The range of motion of the ankle joints was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination.  Upon examination of the ankle joints, there was no evidence of any dorsiflexion deformity or any plantar flexion deformity. There was no inversion deformity or eversion deformity.  There was no ankylosis of the ankle joints.  

On further examination, the Veteran's femur was found to be normal.  X-rays of the left femur revealed arterial calcifications, but were otherwise unremarkable.  X-rays of the right femur were within normal limits.

The appearance was within normal limits bilaterally.  The range of motion of the hip joints was as follows:  flexion to 10 degrees, bilaterally, with pain elicited at 10 degrees; extension to 30 degrees, bilaterally, with pain elicited at 30 degrees; adduction to 10 degrees, bilaterally, with pain elicited at 10°; abduction to 100 degrees, bilaterally, with pain elicited at 10 degrees; external rotation to 50 degrees, bilaterally, with pain elicited at 5 degrees; and internal rotation to 10 degrees, bilaterally, with pain elicited at 10°. The range of motion of the hip joints was additionally limited by pain bilaterally.  There was no fatigue, weakness, lack of endurance, or incoordination ion.  The examiner noted that the Veteran appeared to be malingering doing the range of hip motion.

In January 2005, X-rays taken at the Riverside Regional Medical Center revealed mild to moderate degenerative changes in both hips.

In March and July 2005, the Veteran's applications for employment as a framing/construction supervisor were rejected by two companies due to disabilities involving his feet and joints.  

During VA outpatient treatment in April 2005, the Veteran reported a 4 month history of right hip pain, worsened by walking.  X-rays showed a permeative lytic pattern, and there was concern for a neoplastic process.  

In May 2005, the Veteran was treated at the Riverside Regional Medical Center for complaints of back and right hip pain.  The Veteran needed assistance and grimaced when getting off the stretcher.  An inspection of his extremities was normal.  There was no cyanosis/clubbing/edema; calf tenderness; or pain with deep palpation of midline of right buttock.  The Veteran's hamstrings were very tight with straight leg raise which reproduced pain.  The Veteran's gait was normal, as were his motor and sensory examinations.  X-rays of the hips revealed mild to moderate degenerative changes.  

During VA treatment in April 2006, the appellant reported that he walked 3 times a week but that he was limited by pain in his feet.  

During treatment in June 2006, A. F. W., D.P.M. tried to raise the great toe and dorsiflex the metatarsal phalangeal joint but the foot would not supinate and recapture the arch, which he described as indicative of a grade III type of flat foot.  The assessment was pes valgus planus associated osteoarthritis in the foot and ankle that would not improve and would more than likely worsen over time with the secondary factors of diabetes and obesity.

In May 2007, W. R. W., M.D., stated that the Veteran did not have the capacity to protect himself from the hazards/dangers of daily environment, because he had poor balance which affected his ability to ambulate and perform self-care.  In part, it was noted that the Veteran was unable to cross  his legs.  

In October 2007, Veteran was evaluated by A. F. W., D.P.M.  The Veteran had a grade I loss of motor strength involving his feet and ankles, incoordination, and some tenderness to palpation about the ankles.  However, his Achilles reflexes were normal, and his pulses were strong.  He had a slow protected gait with unsteadiness. The Veteran had a Grade I loss of motor strength for all of the extrinsic muscles controlling the action of the foot and ankle in all three body planes.  Dr. W. noted that the Veteran was experiencing severe instability of gait, probably more due to the diabetic neuropathy than the actual arthritic manifestations that are evident in his feet and ankles.  

In August 2008, X-rays performed at the Riverside Regional Medical Center revealed mild degenerative changes in both hips, unchanged from his last examination.  

In October 2008, W. R. W., M.D. noted that x-rays made of the hips on January 10, 2005; April 18, 2007; and August 19, 2008 confirm a worsening of the arthritic conditions in the hips bilaterally.  

The Veteran was evaluated/treated on several occasions by W. R. W., M.D. and A. F. W., D.P.M., e.g. October 2007, October 2008, and January 2009.  However, those evaluations were primarily to determine the nature and etiology of the Veteran's low back disorder and whether or not special monthly compensation was warranted due to his contentions that his service-connected disabilities had caused him to lose the use of both feet and/or buttocks and/or had required the regular aid and attendance of another person due to the impairment caused by his service-connected disabilities.  

The Hips

The Veteran's hip disabilities are rated based on limitation of motion of affected part, i.e., the thigh.  38 C.F.R. § 4.71a, Diagnostic Codes 5251, 5252 and 5253.  Under Diagnostic Code 5251, a 10 percent rating is warranted when extension of the hip is limited to 5 degrees.  Under Diagnostic Code 5252, a 10 percent rating is warranted when flexion of the thigh is limited to 45 degrees.  A 20 percent rating is warranted when flexion of the thigh is limited to 30 degrees.  A 30 percent rating is warranted when flexion of the thigh is limited to 20 degrees, and a 40 percent rating is warranted when flexion of the thigh is limited to 10 degrees.  Under Diagnostic Code 5253, a 10 percent rating is warranted when there is limitation of motion of the thigh, such that the affected leg cannot toe our more than 15 degrees or adduction is limited such that the Veteran cannot cross his legs.  A 20 percent rating is warranted when there is limitation of abduction such that thigh motion is lost beyond 10 degrees.  

During the period from August 31, 2000 through June 18, 2009, the Veteran had a rating of 10 percent for arthritis in each hip.  In March 2003, he was able flex each hips to at least 70 degrees, and he was able to extend the hip to 15 degrees with pain at 15 degrees.

During his VA examination in November 2003, the Veteran demonstrated a significantly decreased range of hip motion.  The examiner stated that the Veteran appeared to be malingering doing the range of hip motion.  The Veteran has strongly denied this, and has reported that during the examination, he was experiencing significant pain on motion.  He demonstrated no more than 10 degrees of flexion and was only able to extend his thigh to 5 degrees.  However, there was no accompanying objective evidence such as facial wincing, crepitation, or muscle spasm or evidence that the Veteran was having an exacerbation of hip pain.  

Although he walked with a limp and reported that he used a cane for ambulation, tit is significant that he would not have the cane at the examination, particularly in light of severely diminished range of hip motion he apparently demonstrated during the examination.  In addition, his posture was normal, and there was no instability or associated muscle atrophy of disuse nor was there evidence of fatigue, weakness, lack of endurance, or incoordination.  On balance, the objective findings did not show that the reduced range of hip motion were due to physical pathology.  The VA outpatient treatment records, dated in February 2004 and April 2005, tended to support that finding as the Veteran's strength was reported full at 5/5, and his sensation and deep tendon reflexes in the lower extremities were intact.  Accordingly, range of motion on the November 2013 VA examination does not provide a basis for an increased rating under Diagnostic Code 5251 or 5252.   

The Veteran did have an exacerbation of right hip and back pain in May 2005.  He grimaced getting off the stretcher and demonstrated very tight hamstrings.  However, his gait was normal, as were his motor and sensory processes, and after two hours, he was released to go home.  At the time of his release from the hospital, his symptoms were characterized as moderate.  Although W. R. W., M.D. reported that X-rays of the Veteran's hips subsequently showed a chronic worsening of the arthritis, there were no other demonstrated exacerbations of the Veteran's right hip disability requiring treatment.  Furthermore, there was no objective evidence of additional limitation of motion, instability, weakness, atrophy, deformity, pain on motion, crepitus or other findings that met or more nearly approximated the criteria for a 20 percent rating for arthritis in either hip.  Accordingly, the 10 percent rating for each hip is confirmed for the period from August 31, 2000 through June 18.2009.  

In arriving at this decision, the Board considered the possibility of rating the Veteran's bilateral hip arthritis under other diagnostic codes potentially applicable to rating hip disability.  However, the Veteran did not demonstrate anklyosis of the hip, a flail hip joint, or impairment of the femur, manifested by a fracture or anatomical neck of the femur with nonunion or malunion, so as to trigger the applicability of those codes .  38 C.F.R. § 4.71a, Diagnostic Codes 5250, 5254, and 5255.  

The Thighs 

In May 2013, the Board considered the Veteran's claim for an increased rating for arthritis in each hip.  In so doing, the Board granted a separate 20 percent rating for impairment of each thigh, due to the Veteran's inability to cross his legs and his inability to toe out more than 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5253.  Those ratings became effective June 19, 2009.  In September 2014, the Court held that the Board had not considered earlier evidence which could potentially result in earlier separate ratings for the Veteran's thigh impairment.  

In May 9, 2007, W. R. W., M.D., noted that the Veteran was unable to cross his legs.  Although there are many medical records on file, there is no evidence prior to that date that he was unable to do so.  Such a finding warrants a 10 percent rating for each thigh under 38 C.F.R. § 4.71a, Diagnostic Code 5253, effective May 9, 2007.  In addition there is evidence on the Veteran's March 26, 2003 VA examination that he was unable to rotate the hip beyond 15 degrees.  Although it was not stated specifically that he was unable to toe out beyond 15 degrees, the foregoing evidence suggests that an additional 10 percent is warranted for left thigh impairment.  Thus, a 20 percent rating is warranted for left thigh impairment retroactive to March 26, 2003.  

Unlike the left thigh, there is no evidence prior to June 19, 2009, that the Veteran was unable to externally rotate his right hip or toe out more than 15 degrees on his right leg.  The earliest that that it can be factually ascertained that he met the criteria for a 10 percent rating for right thigh impairment is May 9, 2007, the date of Dr. W.'s statement.  Accordingly, for the period from May 9, 2007 through June 18, 2009, a 10 percent rating, and no more, is warranted for impairment of the right thigh. 

The Ankles

The Veteran seeks ratings in excess of 10 percent for arthritis of each ankle for the period from August 31, 2000 through June 18, 2009.  However, the preponderance of the evidence is against those claims.  Accordingly, the appeal will be denied.  

Limitation of motion of the ankle is rated in accordance with 38 C.F.R. § 4.71a, Diagnostic Code 5271.  A 10 percent rating is warranted for moderate limitation of motion, while a 20 percent rating is warranted for severe limitation of motion.  The terms "moderate" and "marked" are not defined in the rating schedule.  Rather than applying a mechanical formula, the VA must evaluate all the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2014).  It should be noted, however, that the standard range of motion of an ankle includes 20 degrees of dorsiflexion and 45 degrees of plantar flexion.  38 C.F.R. § 4.71, Plate II (2014).

The evidence shows that for the period from August 31, 2000 through June 18, 2009,  the Veteran's service-connected ankle arthritis was manifested, primarily by complaints of pain on motion/palpation and crepitus.  Generally, there was no evidence of instability, ankylosis, or deformity attributable to arthritis in either ankle.  Further, the evidence shows that appellant's instability and deformity were primarily related to his service-connected pes planus.  There was no evidence of associated lack of endurance or incoordination due to ankle arthritis and, generally, his range of ankle motion is full.  For example, both VA examiners concurred that the Veteran's bilateral dorsiflexion was 0 to 20 degrees and the bilateral plantar flexion was from 0 to 45 degrees.  38 C.F.R. § 4.71, Plate II.  Dr. W.'s findings of no more than 2 degrees dorsiflexion and no more than 18 degrees of plantar flexion in the left ankle were primarily associated with severe pes planus, equinus of the ankle, and muscle shortening and tightness of the Achilles tendon.  

The preponderance of the evidence is against a finding that such limitations were related to arthritis in either ankle.  In May 2007, the Veteran had a Grade I loss of motor strength.  Rather than a manifestation of his bilateral ankle arthritis, that weakness was attributed to all of the extrinsic muscles controlling the action of the foot and ankle in all three body planes.  Finally, despite the extensive treatment records and examination reports, there is no evidence of marked impairment attributable to the Veteran's bilateral ankle arthritis.  

Given the primary manifestations of pain on motion/palpation and crepitus, for the period from August 31, 2000 through June 18, 2009, the Veteran does not meet or more nearly approximate the criteria of a rating in excess of 10 percent, each, for the service-connected arthritis in his ankles.  Accordingly, an increase rating is not warranted, and the appeal is denied.   

Additional Considerations

In arriving at these decisions, the Board has considered the possibility of referring this case to the Director of the VA Compensation and Pension Service for possible approval of an extraschedular rating for the Veteran's service-connected arthritis of the hips, thighs, and/or ankles.  38 C.F.R. § 3.321(b)(1) (2014).  Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun v. Peake, 22 Vet. App. 111, 114  (2008).  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 38 C.F.R. § 3.321(b)(1). 

There is a three-step inquiry for determining whether a claimant is entitled to an extraschedular rating.  Thun, 22 Vet. App. at 115.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. In this regard, the Board must compare the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Id.  If the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, in which case the assigned schedular evaluation is adequate and no referral is required.  Id.  Second, if the schedular evaluation is found to be inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors, such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a claimant's disability picture with such related factors as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.

Neither the first nor second Thun element is satisfied here.  The Veteran's service-connected bilateral hip and ankle arthritis and bilateral thigh impairment are manifested, variously, by signs and symptoms of pain on motion, limitation of motion, tenderness to palpation, crepitus, and complaints of weakness.  38 C.F.R. § 4.71a, Diagnostic Codes 5252, 5253, and 5271.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  That is, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Given the rating schedule contemplates functional loss for musculoskeletal disabilities, the schedular rating criteria reasonably describe the Veteran's disability picture.  In short, there is nothing exceptional or unusual about the Veteran's bilateral arthritis of the hips and ankles or bilateral thigh impairment, because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.  Therefore, he does not meet the criteria for referral to the Director of the VA Compensation and Pension Service.

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  In particular, the evidence of record does not suggest, that his service-connected arthritis of the hips or ankles or thigh impairment have caused him to miss work or have resulted in any hospitalizations.  The Board finds, therefore, that those disorders do not result in marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.


ORDER

An initial rating in excess of 10 percent for arthritis of the right hip, effective August 31, 2000 through June 18, 2009, is denied.

An initial rating in excess of 10 percent for arthritis of the left hip, effective August 31, 2000 through June 18, 2009, is denied.

An effective date of May 7, 2009, for service connection for right thigh impairment, evaluated as 10 percent disabling, is granted.  

An effective date of May 7, 2009 for service connection for left thigh impairment, evaluated as 20 percent disabling, is granted.  

An initial rating in excess of 10 percent for arthritis of the right ankle, effective August 31, 2000 through June 18, 2009, is denied.  

An initial rating in excess of 10 percent for arthritis of the left ankle, effective August 31, 2000 through June 18, 2009, is denied.


REMAND

The issue of entitlement to a compensable rating for a left knee disorder for the period from August 31, 2000 through May 23, 2007, is REMANDED for the following actions:

For the initial rating period from August 31, 2000, through May 23, 2007, the RO must clarify whether the Veteran's rating for his service -connected left knee disorder is noncompensable (as noted in its June 2003 rating action and a January 2010 decision by a VA Decision Review Officer) or 10 percent (as noted in the June 2003 rating decision notice sent to the Veteran and in a January 2010 Statement of the Case).  In its supplemental statement of the case, the RO must provide a comprehensive review of evidence received on May 24, 2007 as to the claim of service connection for a left knee disorder.

Then, if otherwise in order, the claims folder must be returned to the Board for further appellate consideration.  
By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue.  

The Veteran need take no action unless he is notified to do so.  However, he is advised that he has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  As with all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action, this claim must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


